Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 1 of 9
        Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 2 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

DAVID J. BOSHEA,                     *
                                     *
      Plaintiff,                     *
                                     *
      v.                             *     Case No. 1:21-CV-00309-ELH
                                     *
COMPASS MARKETING, INC.,             *
                                     *
      Defendant.
                                     *
********************************************************************

    DAVID BOSHEA’S RESPONSES TO DEFENDANT COMPASS MARKETING,
   INC’S FIRST SET OF INTERROGATORIES TO PLAINTIFF DAVID J. BOSHEA

David Boshea, the plaintiff, (“Boshea”) for his responses to Defendant Compass Marketing,
Inc’s First Set of Interrogatories to Plaintiff David J. Boshea served by Compass Marketing, Inc.
(the “Defendant”), states:

                                   GENERAL OBJECTIONS

A. In responding to the proponent’s interrogatories, David Boshea does not concede that any of
   the information provided is relevant or material to this litigation’s subject matter or any
   party’s claims or defenses. David Boshea reserve the right to object to the admissibility at
   trial of any of the information or documents produced in response to these interrogatories.

B. David Boshea objects to any request contained in the proponent’s interrogatories to the
   extent that the request purports to impose any obligations upon David Boshea beyond the
   obligations imposed by the Federal Rules of Civil Procedure, the Federal Rules of Evidence,
   or any applicable local rules or other court order.

C. David Boshea objects to the proponent’s interrogatories and every definition, instruction, and
   request therein, to the extent the information or documents sought: (a) contain privileged
   attorney-client communications; (b) constitute work product; (c) were prepared in
   anticipation of, or in connection with, litigation or trial; (d) disclose the mental impressions,
   conclusion, opinions, or legal theories of any attorney for, or other representative of, David
   Boshea; or (e) are otherwise privileged or exempt from discovery (collectively, “Privileged
   Documents”). David Boshea does not intend to produce any Privileged Documents or
   provide information concerning privileged or protected communications. Any disclosure of
   privileged or protected information or documents in response to any of the interrogatories is
   inadvertent and shall not be deemed a waiver of any applicable privileges or protections, and
   David Boshea requests that any such information or documents be returned promptly.

D. Each response is subject to all objections to competency, relevancy, materiality, propriety,
   admissibility, and to all other objections and grounds that would require the exclusion of any
         Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 3 of 9



   information identified herein if the information was asked of, or disclosed by, a witness
   present and testifying in court, all of which objections and grounds are expressly reserved
   and may be interposed at a later date.

E. David Boshea objects to the proponent’s interrogatories on the ground and the extent to
   which they seek information that is not related to any party’s claims or defenses in this
   action.

F. David Boshea objects to the proponent’s interrogatories on the ground and the extent to
   which they seek information that is not in the possession, custody, or control of David
   Boshea.

G. David Boshea objects to the proponent’s interrogatories on the ground and the extent to
   which they state a legal conclusion or assume or appear to assume that any fact or event is
   true. By responding to any such interrogatory, David Boshea does not concede the accuracy
   of any such conclusion or assumption.

H. David Boshea objects to the proponent’s interrogatories on the ground and the extent that
   they are overly broad, unduly burdensome, and oppressive.

I. David Boshea objects to the proponent’s interrogatories on the ground and the extent to
   which they are vague, ambiguous, and lacking in particularization.

J. David Boshea objects to the proponent’s interrogatories on the ground and to the extent that
   they are not limited to the period relevant to this litigation and, therefore, seeking information
   that is neither relevant to any issue in this action nor reasonably calculated to lead to the
   discovery of admissible evidence.

K. David Boshea objects to the proponent’s interrogatories to the extent that they purport to seek
   information regarding persons or individuals that are not parties to this action. Such
   interrogatories are overly broad and call for irrelevant information not reasonably calculated
   to lead to the discovery of admissible evidence.

L. David Boshea provides these responses to the proponent’s interrogatories based on its
   knowledge on the date of the responses and after a reasonable inquiry. Discovery is ongoing,
   and David Boshea’ investigation continues. David Boshea reserves the right to supplement,
   amend, and correct these responses, if necessary, based on information later obtained through
   investigation, discovery, or otherwise.

M. David Boshea objects to the proponent’s interrogatories to the extent the burden or cost of
   the requested discovery outweighs its likely benefit or to the extent that the discovery is not
   reasonably accessible due to undue burden or expense, including, but not limited, to Internet
   “cookies,” temporary Internet pages, and other machine-generated data on computer hard
   drives. Further, David Boshea objects to the proponent’s interrogatories to the extent they
   seek electronically stored information (“ESI”) that is not reasonably accessible, including but
   not limited to ESI that is on disaster recovery backup media and slack or fragmented data on
   hard drives that can be recovered only by using specialized forensic tools.


                                                 2
        Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 4 of 9



N. David Boshea incorporates each of these General Objections as if fully set forth in each
   answer and response below.

                      ANSWERS AND OBJECTIONS TO INTERROGATORIES

Interrogatory No. 1: Describe in detail the events surrounding the allegations in Paragraph 11
of the Complaint. Your response should include, but not be limited to, who was present, where
the signing took place, and any other details to support your claim.

       Answer:        Subject to the General Objections, David Boshea was employed by
       Energizer, when John White approached him to solicit him to work for Compass
       Marketing. John White, as Compass Marketing’s CEO, offered David Boshea the
       compensation package outlined in the document produced CM 0131-32. David Boshea
       had several conversations with John and Dan White through which David Boshea and
       Compass Marketing agreed to the severance agreement, as defined in and attach to the
       complaint. In addition, David Boshea shared his signed severance agreement with John
       Mancini to entice Mr. Mancini to join Compass Marketing.

Interrogatory No. 2: Describe in detail all facts that support for the allegations in Paragraph 19
of the Complaint.

       Answer:        Subject to the General Objections, David Boshea worked for Compass
       Marketing in various roles in accordance with the obligations required of him and he was
       not terminated for cause.

Interrogatory No. 3: Describe in detail all facts surrounding your reduction in compensation in
or about September 2015.

       Answer:        David Boshea restates the General Objections and further objects to this
       interrogatory as overbroad. Subject to the objections, Compass Marketing reduced David
       Boshea’s compensation due to John White’s mismanagement of Compass Marketing,
       which caused the company to experience financial problems. As a result of John White’s
       failure to manage the company properly, Compass Marketing reduced the compensation
       of most executive personnel. John White told David Boshea that he would provide a
       bonus to David Boshea the following January equal to the amount of the reduction along
       with returning his compensation to $200,000 annually. At no time did John White or
       anyone else at Compass Marketing mention or refer to any change in David Boshea’s
       severance agreement, which had no relationship to the reduction in compensation.

Interrogatory No. 4: Describe in detail the substance of each communication you had with
anyone acting on behalf of Compass Marketing that refers, reflects, or relates to your
compensation. Your response should include, but not be limited to, the identity of each person
who participated in those communications, the method of communication (e.g., in-person, text
message, email, phone call), and the date of each communication.

       Answer:       Subject to the General Objections, David Boshea restates the General
       Objections and further objects to this interrogatory as overbroad. Due to the breadth of


                                                3
        Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 5 of 9



       this interrogatory, David Boshea cannot answer this interrogatory outside of the context
       of more specific questions posed at a deposition.

Interrogatory No. 5: Describe in detail the substance of each communication you had with
anyone acting on behalf of Compass Marketing that refers, reflects, or relates to any time your
employment with Compass Marketing was terminated or any time in which the actual or
potential termination of your employment with Compass Marketing was discussed. Your
response should include, but not be limited to, the identity of each person who participated in
those communications, the method of communication (e.g., in-person, text message, email,
phone call), and the date of each communication.

       Answer:       Subject to the General Objections, David Boshea Erin Songer and Jerry
       Cain communicated through emails. David Boshea called John White; however, Mr.
       White did not return any calls. Erin Songer and Jerry Cain called David Boshea and
       advised Mr. Boshea that the company considered him a great and valuable employee, but
       the company was terminating his position. David Boshea and Ms. Songer had a
       subsequent conversation concerning transferring his telephone while keeping the cellular
       number. David Boshea had conversations with Daniel and Michael White, who were and
       to David Boshea’s knowledge are Compass Marketing shareholders. Mr. Boshea advised
       Messrs. White of his termination. Daniel White reminded that David Boshea has the
       severance agreement and noted Compass Marketing’s obligations.

Interrogatory No. 6: Describe in detail the substance of each communication you had with
anyone acting on behalf of Compass Marketing that refers, reflects, or relates to the alleged
severance you claim you are owed. Your response should include, but not be limited to, the
identity of each person who participated in those communications, the method of communication
(e.g., in-person, text message, email, phone call), and the date of each communication.

       Answer:        Subject to the General Objections, David Boshea received the outline of
       the agreement produced by Compass Marketing as document produced CM 0131-32.
       John White solicited David Boshea by claiming David Boshea is the best saleman he had
       met and wanted to do whatever it takes to convince David Boshea to join Compass
       Marketing under the terms of the severance agreement. Daniel White and John White
       flew to Chicago to meet David Boshea to sell him on Compass Marketing and the
       opportunities Compass Marketing presented. David Boshea and John White had multiple
       telephone conversations regarding David Boshea’s prospective employment including the
       severance agreement. David Boshea and Daniel White had multiple telephone
       conversations regarding David Boshea’s prospective employment including the severance
       agreement. David Boshea had conversations with Michael White concerning David
       Boshea’s prospective employment and the company’s need to hire Mr. Boshea to turn the
       company around.

Interrogatory No. 7: Identify all statements against interest Compass Marketing has allegedly
made concerning the allegations in the Complaint.

       Answer:       Subject to the General Objections, David Boshea and John White had a
       disagreement at White Eagle Gold Club in 2012 at which time David Boshea threatened

                                              4
        Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 6 of 9



       to leave and John White asked David Boshea to settle down and they would work things
       out. John White and David Boshea met a number of times at Ruth Chris Steakhouse in
       Annapolis and John White repeatedly reminded David Boshea that if anything happened
       to John White or David Boshea, David Boshea and his family had the protection of the
       severance agreement attached to the complaint.

Interrogatory No. 8: Identify each person who possesses information relevant to the allegations
in the Complaint and describe the substance of the information you believe he or she possesses.

       Answer:        Subject to the General Objections, the following persons have knowledge
       concerning David Boshea and Compass Marketing’s agreement under the Agreement
       attached to the complaint, David Boshea, Julie Boshea, John White, Daniel White,
       Michael White, John Mancini, Owen McGreevey, and Ralph Panebianco. David Boshea,
       John White, Erin Songer, and Jerry Cain have knowledge concerning David Boshea’s
       termination without cause.

Interrogatory No. 9: Describe in detail the substance of each communication you had with
Michael White that refers, reflects, or relates since November 1, 2018. Your response should
include, but not be limited to, the identity of each person who participated in those
communications, the method of communication (e.g., in-person, text message, email, phone
call), and the date of each communication.

       Answer:        Subject to the General Objections, David Boshea cannot respond to this
       interrogatory because it is unintelligible. To the extent the interrogatory seeks
       information discussed between Michael White and David Boshea concerning Compass
       Marketing, Michael White recalled that David Boshea and Compass entered into the
       severance agreement attached to the complaint and that Michael White anticipated that
       John White would continue to cause Compass Marketing to avoid paying the amounts
       owing to David Boshea notwithstanding John White’s knowledge of David Boshea’
       exemplary performance on Compass Marketing’s behalf and Compass Marketing’s
       obligations under the severance agreement.

Interrogatory No. 10:          Describe in detail the substance of each communication you
had with Michael White that refers, reflects, or relates since November 1, 2018. Your response
should include, but not be limited to, the identity of each person who participated in those
communications, the method of communication (e.g., in-person, text message, email, phone
call), and the date of each communication.

       Answer:        Subject to the General Objections, David Boshea cannot respond to this
       interrogatory because it is unintelligible. David Boshea otherwise incorporates his
       response to Interrogatory No. 9.

Dated: August 19, 2021




                                              5
Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 7 of 9



                      DAVID J. BOSHEA

                      /s/ Gregory J. Jordan

                      Gregory J. Jordan (Admitted Pro Hac Vice)
                      Jordan & Zito LLC
                      350 N. Clark Street, Suite 400
                      Chicago IL 60654
                      (312) 854-7181
                      gjordan@jz-llc.com

                      Thomas J. Gagliardo (Bar No. 08499)
                      Of Counsel
                      Gilbert Employment Law, P.C.
                      1100 Wayne Ave, Suite 900
                      Silver Spring, Maryland 20910
                      tgagliardo@gelawyer.com
                      COUNSEL FOR DAVID J. BOSHEA




                                6
        Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 8 of 9



                                  CERTIFICATE OF SERVICE

       The undersigned, as counsel of record for David Boshea, served Defendant’s Responses
to Responses to Defendant Compass Marketing, Inc’s First Set of Interrogatories to Plaintiff
David J. Boshea on the following persons:

                     Stephen B. Stern
                     Heather K. Yeung
                     Kagan Stern Marinello & Beard, LLC
                     238 West Street
                     Annapolis, Maryland 21401
                     Email: stern@kaganstern.com
                     Email: yeung@kaganstern.com
                     Attorneys for Plaintiff
                     Compass Marketing, Inc.

on August 19, 2021 via Electronic Mail.

                                    /s/ Gregory J. Jordan_______________________
                                        Gregory J. Jordan




                                             7
Case 1:21-cv-00309-ELH Document 42-2 Filed 09/07/21 Page 9 of 9
